Citation Nr: 1733264	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  08-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, including degenerative disc disease with a history of a strain, prior to July 16, 2012. 

2.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, including spondylosis of the lumbar spine, from July 16, 2012.

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability, including retropatellar pain syndrome. 

4.  Entitlement to a disability rating in excess of 10 percent for a right knee disability, including retropatellar pain syndrome, as secondary to the left knee disability.

5.  Entitlement to a temporary total disability rating for convalescence based on August 3, 2015 surgical treatment for the left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1991 until June 1993 and from February 1994 until April 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran requested a hearing before a member of the Board, which was scheduled for March 2011.  The record indicates that the Veteran failed to appear for his hearing.  Because the Veteran has neither submitted good cause for failure to appear nor requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In a May 2011 decision, the Board granted an increased rating for peptic ulcer disease, status post vagotomy, and remanded the remaining issues for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

In a February 2015 rating decision, the RO recharacterized the Veteran's lumbar spine disability to spondylosis of the lumbar spine and increased the rating to 20 percent effective July 16, 2012.

In October 2015, the Veteran filed a claim for a temporary total disability rating for convalescence based on August 3, 2015 surgical treatment for the left knee disability.  As will be discussed in the remand portion of the decision below, the Board has determined that this issue is inextricably intertwined with the issue of entitlement to an increased rating for the left knee disability that is currently on appeal.  Thus, the Board has added this issue as an additional subject for appellate consideration.  

In this decision, the Board denies increased ratings for the lumbar spine disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to July 16, 2012, the Veteran's lumbar spine disability had not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during any 12-month period.

2.  From July 16, 2012, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during any 12-month period.



CONCLUSIONS OF LAW

1.  Prior to July 16, 2012, the criteria for a disability rating in excess of 10 percent for a lumbar spine disability, including degenerative disc disease with a history of a strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5242, 5243 (2016).  

2.  From July 16, 2012, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability, including spondylosis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5242, 5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in August 2007.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review, as to the claim decided herein, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim decided herein.  

VA also provided the Veteran with examinations to determine the nature and severity of his lumbar spine disability in September 2007, July 2012, and August 2015.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for his lumbar spine disability in February 2007.

The following ratings are available for Diagnostic Code 5242, degenerative arthritis of the spine, under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent for unfavorable ankylosis of the entire spine; 

50 percent for unfavorable ankylosis of the entire thoracolumbar spine; 

40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; 

20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and 

10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..

38 C.F.R. § 4.71a (2016).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.  

Prior to July 16, 2012, the Veteran's lumbar spine disability, including degenerative disc disease with a history of a strain, has been rated at 10 percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a. 

Pursuant to Diagnostic Code 5243, Intervertebral disc syndrome, such disability may also be rated under The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

At the September 2007 VA examination, the Veteran reported low back pain that is present every day that radiates into the buttocks.  He denied any motor and sensory deficits in the lower extremities.  He denied bowel and bladder dysfunction.  He reported flare-ups with prolonged standing or sitting of more than 5 or 10 minutes and with physical activity.  He denied using a brace.  He denied having problems with activities of daily living or his occupation.  He stated that he can walk an unlimited distance.  He denied physician-ordered bed rests or exacerbations in the past 12 months.  Examination revealed no tenderness to palpation to the lumbar spine.  Range of motion testing showed 80 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The examiner noted that active range of motion and passive range of motion were the same and there was no change with repetition but there was pain with extremes of flexion.  Motor, reflex, and sensory examinations were normal.  Straight leg raising test was negative.  X-rays showed mild narrowing at the L5-S1 disc but no fracture, dislocation, or boney destructive lesion.  The examiner provided a diagnosis of mild degenerative disc disease at L5-S1.

VA and private medical records show complaints of low back pain and that range of motion was limited but do not contain any actual range of motion findings.

Given the above, prior to July 16, 2012, even considering functional loss due to pain and other factors, the Veteran's lumbar spine disability had not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record simply does not support such findings.  While the Veteran reported flare-ups at the September 2007 VA examination, there was no additional loss of motion after repetitive-use testing.  Thus, a higher evaluation based on limitation of motion is not warranted.

There is also no evidence that the Veteran's lumbar spine disability had resulted in incapacitating episodes having a total duration of at least 2 weeks during any 12-month period prior to July 16, 2012.  The Veteran denied having incapacitating episodes at the September 2007 VA examination and the other medical evidence of record does not show any such episodes.  Thus, a higher evaluation based on incapacitating episodes is not warranted.

In conclusion, a disability rating in excess of 10 percent for the lumbar spine disability, including degenerative disc disease with a history of a strain, prior to July 16, 2012 is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From July 16, 2012, the Veteran's lumbar spine disability, including spondylosis of the lumbar spine, has been rated at 20 percent under Diagnostic Code 5242.  38 C.F.R. § 4.71a. 

At the July 16, 2012, VA examination, the Veteran reported intermittent low back pain aggravated by prolonged standing or sitting.  He described the pain as burning across the lower back and occasionally radiates down through the buttocks and into the posterior thighs as a pins and needles sensation.  He denied bowel and bladder incontinence.  He denied flare-ups.  Examination revealed forward flexion to 40 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees, all with no objective evidence of painful motion.  The examiner noted that based on the rest of the examination and x-rays the Veteran did not exhibit consistent effort.  Repetitive use testing showed no additional limitation of motion except in left lateral flexion and right lateral rotation both of which decreased to 20 degrees.  The examiner noted that less movement than normal was a contributing factor of disability.  There was no guarding or muscle spasm.  Motor, reflex, and sensory examinations were normal.  There was no muscle atrophy.  Straight leg raising test was negative.  The examiner noted the Veteran's symptoms of mild numbness in the lower extremities but stated that the nerve involved could not be identified.  The examiner indicated that the Veteran did not have intervertebral disc syndrome.  The examiner noted that the Veteran had a normal gait and could heel-toe walk without difficulty.  The examiner stated that the Veteran's disability has no impact on his ability to work.  The examiner noted that there was no evidence on examination of any peripheral neuropathy.  

At the August 2015 VA examination, the Veteran reported flare-ups of back pain described as constant pain in the middle of the back that radiates across the shoulder blades with left arm tingling and weakness and tension knots in the shoulders.  He indicated that he cannot stand or sit for prolonged periods.  Examination revealed normal range of motion of the thoracolumbar spine.  Pain was noted on examination but did not result in or cause functional loss.  Repetitive-use testing did not result in additional loss of function or range of motion.  There was no guarding or muscle spasm.  The examiner noted that instability of station, disturbance of locomotion, and interference with standing were additional contributing factors of disability.  Motor, reflex, and sensory examinations were normal.  There was no muscle atrophy.  Straight leg raising test was negative.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The examiner indicated that the Veteran had frequent urination with some leakage that was related to his lumbar spine disability.  The examiner indicated that the Veteran did not have intervertebral disc syndrome.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner stated that the functional impact of the Veteran's disability is pain, difficulty bending and lifting, and difficulty sitting for extended periods of time.

In a December 2015 medical opinion report, another VA examiner stated that the Veteran's urinary condition was not proximately due to, the result of, or aggravated by his lumbar spine disability.  The examiner explained that there was no medical evidence, either on CT or MRI, that demonstrates severe nerve impingement or compromise.  The examiner noted that a November 2014 MRI showed minimal annular disc bulging with no focal disc herniation or nerve root compromise.  The examiner stated that there was no clinical correlation between the Veteran's spondylosis and urinary condition.

VA and private medical records show complaints of low back pain and that range of motion was limited, but do not contain any actual range of motion findings.  Of note, an October 2014 private treatment record shows that reflexes were diminished at 1+ and sensory was diminished in the hands and feet.  The record also shows a positive straight leg raising test.

Given the above, from July 16, 2012, even considering functional loss due to pain and other factors, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The evidence of record simply does not support such findings.  While the Veteran reported flare-ups at both VA examinations, there was no additional loss of function or range of motion after repetitive-use testing.  Thus, a higher evaluation based on limitation of motion is not warranted.

There is also no evidence that the Veteran's lumbar spine disability has resulted in incapacitating episodes having a total duration of at least 4 weeks during any 12-month period since July 16, 2012.  The Veteran did not report having incapacitating episodes at either VA examination and the other medical evidence of record does not show any such episodes.  Thus, a higher evaluation based on incapacitating episodes is not warranted.

In conclusion, a disability rating in excess of 20 percent for the lumbar spine disability, including spondylosis of the lumbar spine, from July 16, 2012 is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert , 1 Vet. App. 49.

The Board also notes that the Veteran's lumbar spine disability has not resulted in any neurological manifestations requiring a separate rating during the rating period.  

While November 2006 VA medical records and the October 2014 private treatment record indicate that the Veteran has peripheral neuropathy in the lower extremities, all three VA examinations showed normal motor, reflex, and sensory evaluations as well as straight leg raising tests.  The July 2012 and August 2015 VA examiners specifically stated that the Veteran did not have peripheral neuropathy.  Moreover, the July 2012 examiner acknowledged the Veteran's symptoms of mild numbness in the lower extremities but stated that the nerve involved could not be identified, suggesting another cause for the symptoms.  As the July 2012 and August 2015 VA examiners had the benefit of reviewing the claims file in addition to examining the Veteran, the Board finds their opinions on whether the Veteran's lumbar spine disability has resulted in peripheral neuropathy in the lower extremities to be of greater probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

In addition, the Veteran has denied having any bowel problems associated with his lumbar spine disability.  The Board notes the Veteran's report at the August 2015 examination that he has urinary frequency, which the examiner attributed to the lumbar spine disability.  However, the examiner did not provide a rationale.  On the other hand, the December 2015 examiner opined that the urinary frequency was not related to the lumbar spine disability.  As the December 2015 examiner's opinion was supported by a sound rationale based on the objective evidence of record, the Board finds it to be of greater probative value.  See id.  

The Board also has considered whether the schedular evaluations in this case are inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which are pain and the resulting limitation of motion.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

A disability rating in excess of 10 percent for a lumbar spine disability, including degenerative disc disease with a history of a strain, prior to July 16, 2012, is denied. 

A disability rating in excess of 20 percent for a lumbar spine disability, including spondylosis of the lumbar spine, from July 16, 2012, is denied.


REMAND

In October 2015, the Veteran filed a claim for a temporary total disability rating for convalescence based on August 3, 2015 surgical treatment for the left knee disability.  While the AOJ has acknowledged receipt of the claim, the AOJ has not yet adjudicated it.  As a favorable determination on this unadjudicated claim could affect the claim for an increased rating for the left knee disability, the unadjudicated claim is inextricably intertwined with the claim on appeal.  Therefore, these claims must be decided together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  

Moreover, as the Veteran has undergone surgical treatment for the left knee since his last VA examination in July 2012, the AOJ should afford the Veteran a new examination to determine the current severity of his disability.  

Also, while the Veteran was examined by VA for his knee disabilities in September 2007 and July 2012, neither examination report includes joint testing for pain in weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the AOJ should afford the Veteran a new examination for both knees that includes such findings.

Prior to the examination, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his left and right knee disabilities since the issuance of the February 2016 supplemental statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his left and right knee disabilities since the issuance of the February 2016 supplemental statement of the case.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his left and right knee disabilities.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted, to include range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and provide a complete rationale for all conclusions.

3.  After providing the requisite notice, adjudicate the issue of entitlement to a temporary total disability rating for convalescence based on August 3, 2015 surgical treatment for the left knee disability.  The Veteran and his representative should be appropriately notified of the determination and provided appellate rights.

4.  Then, readjudicate the remaining claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


